DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The amendment filed 29 March 2021 has been entered.  Claim 22 is new.  Claims 2-22 are pending.
The rejection of claims 2-6 and 9-15 under 35 U.S.C. 102 has been withdrawn in light of Applicants amendment filed 20 March 2021.
Claim Objections
Claim 22 is objected to because of the following informalities:  lines 11-12 recite “in an uncooked state to a substantially brown in a cooked state”  The word “color” after brown is missing.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 and newly added claim 22 recite the step of “combining about 0.01% to about 5% by weight of a color indicator with the consumable product, where the color indicator indicates cooking progression from a raw state to a cooked state of the consumable product and comprises one or more of a plant hem-containing protein, an algal heme-containing protein, or a bacterial heme-containing protein”
The published specification states that the meat substitute product can comprise a protein indicator that indicates cooking progression from a raw to a cooked state ([0126]) and in some embodiments the indicator is a visual indicator that mimics the color transient of a meat product during the cooking progression, e.g. from red to brown ([0295]).  The published specification states that in some embodiments the indicator comprise one or more isolated heme-containing proteins ([0297]).  The published specification also states that the meat replica contains between 0.01% and 5% by weight of a heme containing protein ([0262]).
While the disclosure, as originally filed, allows for a color indicator comprising more than a heme containing protein, there is nothing in the specification that states that the color indicator is added in an amount of 0.01% and 5% any time other than when the color indicator is only a heme containing protein.  
New claim 2 is directed to “[a] method for imparting a color change to a consumable product” generally.  There is support in the published specification to claim wherein the consumable product is a meat replica wherein the color transitions from red to brown, from pink meat substitute product to transition to a white or brown color during cooking progression ([0302]).  The published specification also discloses that the main determinant of the nutritional definition of the color of meat is the concentration of iron carrying proteins in the meat so in some embodiment, the consumable is a meat replica which comprises an iron-carrying protein (e.g., a heme-containing protein) (page 81/L27-page 82/L2).  There is not support to claim a method of imparting color change to any consumable product other than a meat substitute or meat replica.  
Newly added paragraph, to be inserted after [0126] of the published application, does not provide support for imparting a color change to any consumable.  Paragraph [0126], which proceeds the new paragraph, states that “[i]n some instance, the protein also serves to alter the properties of the consumable, e.g. the flavor, color, odor and/or texture of the consumable.  For example, a meat substitute product can comprise a protein indicator that indicates cooking progression from a raw state to a cooked state.”  The new paragraph only serves to restate that the heme protein is, in some embodiments, used as an indicator that the consumable, i.e. meat substitute, is finished cooking. 
Claims 2-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 and new claim 22, the recitation “[a] method for imparting a color change to a consumable product, the method comprising: combining about 0.01% to about 5% by weight of a color indicator with the consumable product wherein the color indicator indicates cooking progression from a raw state to a cooked stat of the consumable product . . . wherein, during cooking, the color indicator cause the consumable product to transition from a a substantially pink or red color in an uncooked state to a substantially brown color during cooking” render the claims indefinite.  There is no requirement that the consumable product is cooked.  It is not clear if a color change is imparted merely by adding 0.01% to about 5% by weight of a heme-containing protein to any consumable product or if a step of cooking is required. 
Response to Arguments
Applicants arguments filed 29 March 2021 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. §112 –
	Applicants note the specification has been amended to include paragraphs [0265] and [0266] of US 61/751816, to which the application claims priority.  Applicants argue “[t]hese paragraphs provide support for a method of imparting color change to a consumable product other than a meat substitute or meat replica.”  
	As set forth above, the added paragraph do not set forth embodiments wherein a heme-containing protein is added to products other than a meat substitute or meat replica to impart a color change as claimed.  Note, independent claims 2 and 22 requires, during cooking, the color 
	Regarding the rejection of claims 2-21 under 35 U.S.C. §112, second paragraph, the amendment does not clarify if merely adding 0.05% to 1% of a heme-containing protein to a consumable causes a color change.  The claim 2 and new claim 22 do not require a step of cooking.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1796